In a proceeding pursuant to article 78 of the Civil Practice Act, order denying the application of a tenant of housing accommodations in the borough of Brooklyn, city of New York, to review the respondent’s determination, which affirmed the issuance of a certificate pursuant to paragraph (f) of subdivision 1 of section 12 of the State Residential Rent Law , (L. 1946, eh. 274, as amd. by L. 1950, ch. 250) for the said tenant’s eviction, and to direct the respondent to cancel and revoke the certificate, unanimously affirmed, with $10 costs and disbursements. The apartment in question was sought for use and occupancy by the landlord’s son and the latter’s family, consisting of his wife and four children. The son is a member of the landlord’s “immediate family”, within the intendment of the statute, despite the fact that the son and his family live separate and apart from the landlord. Further, *669the statute does not prohibit the issuance o£ a certificate on the ground that the landlord is already in occupancy of a different apartment in the premises. Present — Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ.